Citation Nr: 0613788	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  02-07 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative arthritis of the neck.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a cerebral concussion manifested by headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1971 to 
February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued the veteran's 
evaluation of 20 percent for degenerative arthritis of the 
neck and continued his 10 percent evaluation for residuals of 
cerebral concussion manifested by headaches.  The veteran 
requests higher ratings.

During the veteran's May 2003 Board hearing, he raised the 
issue of service connection for depression as secondary to 
his service connected in-service head trauma and service-
connected cervical spine disability.  This was referred to 
the RO in the November 2003 Board Remand.  To date, no action 
has been undertaken by the RO.  In addition, in an August 
2004 VA treatment record, a VA physician rendered an opinion 
that the veteran's hearing loss was at least as likely as not 
caused by the veteran's military service, based on the 
veteran's report of military noise exposure.  Both issues are 
referred to the RO for further development and proper 
adjudication.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in May 2003.  A 
transcript of the hearing is of record.  In November 2003, 
the Board remanded the veteran's case to the RO for further 
development.  The case was returned to the Board in January 
2006.



FINDINGS OF FACT

1.  All evidence necessary for adjudication of the veteran's 
claim has been obtained by VA.

2.  Degenerative arthritis of the neck is manifested by no 
more than moderate limitation of motion.

3.  Residuals of a cerebral concussion are manifested by 
subjective complaints of headaches, nausea, and blurred 
vision.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for degenerative arthritis of the neck have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5290, 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5243 (2005).

2.  The criteria for a disability rating in excess of 10 
percent for residuals of a cerebral concussion manifested by 
headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Codes 8045, 
9304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in August 2001, after the enactment of the VCAA.  

An RO letter dated in February 2004, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  
This letter notified the veteran of his responsibility to 
submit evidence that showed that his conditions were worse or 
had increased in severity.  By this letter, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate his claims and it indicated which portion of 
that evidence the veteran was responsible for sending to VA 
and which portion of that evidence VA would attempt to obtain 
on behalf of the veteran.  Clearly, from submissions by and 
on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issue of increased ratings.  Because the increased rating for 
residuals of a cerebral concussion manifested by headaches 
claim is being denied, any other notice requirements beyond 
those cited for increased rating claims, are not applicable, 
as this denial renders any effective date issue moot.  It is 
acknowledged that the notice discussed above did not apprise 
the veteran as to the law regarding effective dates 
pertaining to his increased rating for degenerative arthritis 
of the neck claim.  However, while the instant decision does 
assign effective dates in awarding the veteran's increased 
rating claim, to be implemented in a future RO rating action, 
the veteran remains free to raise a claim of entitlement to 
an earlier effective date.  For this reason, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  Therefore, as there has been 
substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this claim 
would not cause any prejudice to the veteran.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Legal Criteria

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2005).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, (see 38 
C.F.R. §§ 4.2, 4.41 (2005)), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).

When entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  When the examination was 
scheduled in conjunction with a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 (2005)

Degenerative Arthritis of the Neck

Factual Background

A June 2000 report from a VA outpatient clinic was to the 
effect that the veteran had full, painless range of motion of 
the cervical spine.  

A July 2001 VA X-ray of the cervical spine revealed no 
evidence of fracture.  Substantial degenerative change was 
present with severe loss of disc height at C6-C7 and large 
anterior osteophytes.  Dextrorotoscoliosis was centered in 
the mid cervical spine and severe articular facet hypertrophy 
was present at C3-4, C4-C5, and possibly C5-C6 on the left.  

Private medical records from R.H., M.D., dated from June 2001 
to August 2001 show that the veteran had a limitation of 
motion of 10 percent in flexion of the cervical spine and a 
limitation of motion of 15 percent in extension of the 
cervical spine.  The records also show that he had muscle 
spasm in the cervical spine.  The diagnosis was cervical disc 
disease.

In September 2001, the veteran underwent a VA examination, 
wherein he stated that he had neck pain all the time that 
radiated into the occipital region of his head as well as 
into his right shoulder.  Range of motion testing of the 
cervical spine revealed flexion to 15 degrees, extension to 
15 degrees, bilateral rotation to 20 degrees and bilateral 
lateral flexion to 10 degrees.  All maneuvers produced pain 
in the cervical spine.  A July 2001 X-ray was reviewed and 
revealed no change from a September 2000 X-ray, but showed a 
severe degeneration of his discs at C6 and C7.  There was 
also a dextrorotoscoliosis in the mid cervical spine and 
severe articular facet hypertrophy at C3-4, C4-5, and 
possibly C5-6.  The diagnosis was severe degenerative disc 
disease cervical spine with dextrorotoscoliosis in the mid 
cervical spine.  The examiner noted that the veteran reported 
increased pain in the cervical spine in the last two years 
and a decrease in range of motion.

Private medical records from R.H., M.D. dated from December 
2001 to July 2002 shows that the veteran had spasm and severe 
tenderness over his cervical spine.  It was also noted that 
he had severe arthritis and restriction of motion.  The 
various diagnoses were neck pain, C6-C7 disc disease, C5-C6 
degenerative disc disease, osteoarthritis of the neck, 
osteoarthritis of C5-C6, neuropathy, and muscle strain.

Private X-rays were conducted by J.J., M.D. in February 2002.  
An X-ray of the cervical spine revealed degenerative change 
with severe anterior spurring at C5-6 and C6-7.  There was 
also some spurring at the facet joints at multiple levels.  
There was no fracture or dislocation.  An X-ray of the soft 
tissue lateral of the neck revealed degenerative change in 
the cervical spine, but no area suspicious for soft tissue 
abnormality.  Specifically, the pharyngotracheal airway was 
normal.

In March 2002, the veteran underwent a Social Security 
Administration physical examination for purposes of 
disability.  It was noted that the veteran had a full range 
of motion in all joints, and had a normal gait and station.  
It was indicated that the veteran could frequently lift 25 
pounds, and occasionally lift 50 pounds; he could stand up to 
eight hours and sit up to six hours, and had unlimited 
ability to use hand or foot controls.  He was capable of 
performing sedentary to moderate activity and had no postural 
limitations.   

In October 2002, the veteran underwent a VA examination.  He 
complained of neck pain of 7-8 on a scale of 10.  The 
examiner noted that the veteran had no deformity of the 
spine.  Range of motion testing of the cervical spine 
revealed bilateral rotation to 30 degrees, and bilateral 
lateral flexion to 15 degrees.  Extension was to 35 degrees, 
and flexion was to 20 degrees.  All ranges of motion produced 
pain at maximum points of motion.  There was no pain with 
palpation of vertebral processes.  An X-ray of the cervical 
spine revealed no change from the July 2001 VA X-ray.  The 
pertinent diagnosis was severe degenerative disc disease of 
the cervical spine with dextrorotoscoliosis in the mid 
cervical spine.

March 2003 VA outpatient treatment records include a notation 
that the veteran's neck was supple and that he had zero pain 
on a 10-point scale. 

In May 2003, the veteran testified during a travel board 
hearing and stated that he had limitation of motion of his 
cervical spine in motion from left to right.  He stated that 
his level of pain was a seven out of 10 and he needed pain 
killers approximately every four hours. 

In February 2004, the veteran was scheduled for a VA 
orthopedic examination.  He failed to report for the 
examination, and no good cause was shown for his absence.

In July 2004, the veteran was denied Social Security 
Administration disability benefits. The administrative law 
judge, after reviewing the records, determined that the 
veteran's disabilities, including his orthopedic disorders 
did not preclude from engaging in at least moderate 
employment.  

August 2004 VA outpatient treatment records reveal that the 
veteran was seen requesting medications for his back pain.  
Objective examination of the back revealed tenderness to 
palpation along the spine with some paraspinous muscle spasm.

In September 2005, the veteran was scheduled for a VA 
orthopedic examination.  He failed to report for the 
examination, and no good cause was shown for his absence.  

Analysis

The Court has held that where the law or regulations 
governing a claim are changed while the claim is pending, the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); 38 U.S.C.A. § 5110(g) (West 2002).  In deciding such 
a case, the Board must determine whether the previous or 
revised version is more favorable to the veteran.  However, 
if the revised version is more favorable, the retroactive 
reach of that regulation can be no earlier than the effective 
date of the change, and the Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  38 U.S.C.A. § 5110(g) (West 
2002); VAOPGCPREC 3-2000 (2000).

5287
Spine, ankylosis of, cervical:

Unfavorab
le
40

Favorable
30
38 C.F.R. § 4.71a, Diagnostic Code 5287 (prior to September 
26, 2003)

5290
Spine, limitation of motion of, cervical:

Severe
3
0

Moderate
2
0

Slight
1
0
38 C.F.R. § 4.71a, Diagnostic Code 5290 (prior to September 
26, 2003)

Effective September 26, 2003, VA amended the rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a, including the criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,454 
(August 27, 2003).  In addition to renumbering the diagnostic 
codes, it also provides a new "General Rating Formula for 
Diseases and Injuries of the Spine," under which it is 
contemplated that all spine disabilities, with the possible 
exception of intervertebral disc syndrome (IVDS), are to be 
rated.  

The September 2003 regulatory amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:
General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): 
Ratin
g
With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation. The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  
 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even 
though it does not conform to the normal range of motion 
stated in Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  
 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
 
Note: (5) For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the ankylosis results 
in one or more of the following: difficulty walking because 
of a limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of 
the costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation 
of a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis. 
 
Note: (6) Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability. 
38 C.F.R. § 4.71, Diagnostic Codes 5235-5243 (effective 
September 26, 2003)

After review of the evidence of record, the Board finds that 
a higher evaluation of for the veteran's degenerative 
arthritis of the neck based on his limitation of motion is 
not justified.  As such, the Board notes that according to 
the September 2001 VA examination report, the veteran's 
limitation of motion was indeed restricted to a moderate 
degree, it was not restricted to the extent necessitating a 
higher rating according to the rating criteria in effect 
prior to September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2002).  Interestingly, later VA outpatient 
treatment records and a SSA examination do not show much, if 
any restriction of the cervical spine.  

Use of the amended criteria effective September 26, 2003 for 
disabilities of the spine is not for application in this case 
because there is no medical evidence after this date in the 
veteran's claims folder with which to rate the veteran.  As 
such, the Board notes that the veteran was scheduled for two 
VA examinations, one in February 2004 and one in September 
2005; however, the veteran failed to report to either 
examination, and good cause for the absences was not shown.  
By operation of law, a higher rating is denied.

Residuals of a Cerebral Concussion

Factual Background

In September 2001, the veteran underwent a VA examination, 
wherein he reported having headaches approximately once a 
week, which had been decreasing frequency since he began 
wearing glasses in the last couple of years.  He stated that 
the headaches began in the occipital region and radiated into 
his temporal and then the parietal area.  He was continuing 
to work at that time in a furniture factory.

In October 2002, the veteran underwent a VA examination.  He 
reported that his headaches had become more frequent, and 
occurred daily.  The pattern remained the same from the 
occipital to the temporal to the parietal area of the head.  
He was also photophobic during his episodes and rated the 
pain at approximately a seven out of 10.  He had no vomiting, 
but did have nausea.  He also stated that he had blurred 
vision with his headaches and his glasses did not correct the 
blurred vision.  The diagnosis was history of cerebral 
concussion and chronic headaches.

In November 2002, a computed tomography (CT) scan of the 
veteran's head was conducted by a private physician, W.E., 
M.D., and revealed a normal noncontrast CT scan of the head.

In May 2003, the veteran testified during a travel board 
hearing and stated that he had headaches approximately every 
day or every other day and the pain medication with which he 
was prescribed did not ease his pain.  He also stated that he 
did not adequately sleep at night, which he attributed to his 
service-connected disabilities.  Further, he stated that he 
was sensitive to light and sound.  To relieve his headaches, 
he would lie down or sit down.

In February 2004, the veteran was scheduled for a VA 
neurology examination.  He failed to report for the 
examination, and no good cause was shown for his absence.

In September 2005, the veteran was scheduled for a VA 
neurology examination.  He failed to report for the 
examination, and no good cause was shown for his absence.

Analysis

804
5
Brain disease due to trauma:

Purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic 
code (e.g., 8045-8207).

Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of 
brain trauma, will be rated 10 percent and no more under 
diagnostic code 9304.  This 10 percent rating will not 
be combined with any other rating for a disability due 
to brain trauma. Ratings in excess of 10 percent for 
brain disease due to trauma under diagnostic code 9304 
are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.

After review of the evidence of record, the Board finds that 
an evaluation in excess of 10 percent for the veteran's 
residuals of a cerebral concussion manifested by headaches is 
not warranted.  As such, the Board notes that the veteran 
complains of headaches as a result of his head injury in 
service.  As the rating criteria for 38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (2005) allows a maximum 10 percent 
evaluation for subjective complaints such as headaches, the 
veteran is not allowed an increased rating for the residuals 
of his head injury without evidence of a diagnosis of multi-
infarct dementia associated with brain trauma.  As the 
veteran does not have this diagnosis, an increased evaluation 
is not warranted.

Furthermore, the Board notes that the veteran was scheduled 
for two VA examinations, one in February 2004 and one in 
September 2005; however, the veteran failed to report to 
either examination, and good cause for the absences was not 
shown.  By operation of law, a higher rating is denied.




ORDER

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative arthritis of the neck is denied.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a cerebral concussion manifested by headaches is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


